Case 2:20-cv-00338-JRG Document 1-1 Filed 10/26/20 Page 1 of 27 PageID #: 16




Exhibit A
Case 2:20-cv-00338-JRG Document 1-1 Filed 10/26/20 Page 2 of 27 PageID #: 17
                                                                               I 1111111111111111 1111111111 11111 11111 111111111111111 111111111111111 IIII IIII
                                                                                                               US010008869B2


c12)   United States Patent                                                              (IO)   Patent No.:     US                 10,008,869 B2
       Doerndorfer                                                                       (45)   Date of Patent:                          Jun.26,2018

(54)   SUPPLY NETWORK COMPONENT FOR A                                               (56)                       References Cited
       SUPPLY NETWORK
                                                                                                        U.S. PATENT DOCUMENTS
(71)   Applicant: Ropa Development GmbH,
                                                                                           5,852,353 A          12/1998 Kochanneck
                  Schwaebisch Gmuend (DE)                                                  6,346,670 Bl    *     2/2002 Fujii                        H02J 7/35
                                                                                                                                                      136/244
(72)   Inventor:      Johannes Doerndorfer, Schwaebisch
                                                                                                                   (Continued)
                      Gmuend (DE)
                                                                                                      FOREIGN PATENT DOCUMENTS
(73)   Assignee: UNICORN ENERGY GMBH,
                 Schwabisch Gmuend (DE)                                             DE                19615943 Al           10/1997
                                                                                    DE            102006043831 Al            3/2008
( *)   Notice:       Subject to any disclaimer, the term ofthis                                                    (Continued)
                     patent is extended or adjusted under 35
                     U.S.C. 154(b) by 430 days.
                                                                                                         OTHER PUBLICATIONS
(21)   Appl. No.: 14/471,820                                                        International Search Report for application No. PCT/EP2013/
                                                                                    054194, dated Oct. 2, 2013, 3 pages-translated.
(22)   Filed:        Aug. 28, 2014
                                                                                                                   (Continued)
(65)                     Prior Publication Data
       US 2015/0042285 Al                Feb. 12, 2015                             Primary Examiner - Yalkew Fantu
                                                                                   (74) Attorney, Agent, or Firm - Reising Ethington, P.C.
                Related U.S. Application Data
(63)   Continuation     of        application                          No.
       PCT/EP2013/054194, filed on Mar. 1, 2013.                                    (57)                          ABSTRACT

(30)             Foreign Application Priority Data                                  The present invention relates to a supply network compo-
                                                                                    nent for a supply network for a network medium, comprising
   Mar. 2, 2012         (DE) ........................ 10 2012 101 800               at least one contact unit for contacting a further supply
                                                                                    network component of the supply network, a functional
(51)   Int. Cl.                                                                     group having at least one functional unit, and at least one
       H02J 7100                   (2006.01)                                        coupling unit for coupling the at least one contact unit to the
       H0lM 2110                   (2006.01)                                        functional group, wherein the at least one contact unit has a
                             (Continued)                                            communication interface for communicating with a further
(52)   U.S. Cl.                                                                     supply network component of the supply network and a
       CPC ........... H02J 710042 (2013.01); H0lM 21105                            transport interface for transporting the network medium to a
                            (2013.01); H0lM 211077 (2013.01);                       further supply network component. The present invention
                                                                                    furthermore relates to an energy storage block comprising a
                             (Continued)
                                                                                    plurality of the proposed supply network components.
(58)   Field of Classification Search
       CPC ...................................................... Y02E 60/12
                             (Continued)                                                               28 Claims, 12 Drawing Sheets




                                                I
                                                 ._,    .       I
                                               U_I
                                                                i
                                                                i

                                                                ;
                                                                )




                                                                                                A-A
Case 2:20-cv-00338-JRG Document 1-1 Filed 10/26/20 Page 3 of 27 PageID #: 18


                                                                  US 10,008,869 B2
                                                                              Page 2


(51)     Int. Cl.                                                                              FOREIGN PATENT DOCUMENTS
         H0lM 10142                    (2006.01)
         H0lM 10146                    (2006.01)                                   DE         102006047654     Al        4/2008
         H0lM 10148                    (2006.01)                                   DE         102006055883     B4        6/2009
         B60L 11/18                    (2006.01)                                   DE         102008050437     Al        4/2010
                                                                                   DE         102009003173     Al       11/2010
(52)     U.S. Cl.
                                                                                   DE         102010025959     Al        7/2011
         CPC ......... H0lM 101425 (2013.01); H0lM 10146                           DE         102010027854     Al       10/2011
                    (2013.01); H0lM 101482 (2013.01); B60L                         DE         102010023049     Al       12/2011
                 11/1822 (2013.01); B60L 11/1844 (2013.01);                        EP              2343752     A2        7/2011
              H0lM 2010/4271 (2013.01); H0lM 2010/4278                             EP              2343752     A3       10/2011
                  (2013.01); H0lM 2220/10 (2013.01); H0lM                          EP              2495802     A2        9/2012
                  2220/20 (2013.01); Y02E 60/721 (2013.01);                        WO       WO 2007134320      A2   *   11/2007   ............ H0lM 2/105
                        Y02T 10/7072 (2013.01); Y02T 90/121                        WO       W02007134320       A2       11/2007
                      (2013.01); Y02T 90/124 (2013.01); Y02T                       WO       W02008035873       Al        3/2008
              90/128 (2013.01); Y02T 90/14 (2013.01); Y02T                         WO       WO 2008035873      Al   *    3/2008   .......... H0lM 2/1077
              90/16 (2013.01); Y02T 90/163 (2013.01); Y04S                         WO       W02011060096       A2        5/2011
                                                           10/126 (2013.01)        WO       W02011060096       A3        5/2011
                                                                                   WO        W02011121755      Al       10/2011
( 58)    Field of Classification Search
                                                                                   WO        W02011163306      A2       12/2011
         USPC .......................................................... 320/127
                                                                                   WO        W02012008244      Al        1/2012
         See application file for complete search history.                         WO        W02012009281      Al        1/2012
(56)                         References Cited
                                                                                                     OTHER PUBLICATIONS
                   U.S. PATENT DOCUMENTS
                                                                                   International Search Report and Written Opinion for application No.
        7,688,036 B2 *        3/2010 Yarger                    H0lM 6/5033         PCT/EP2013/054194, dated Oct. 2, 2013, 11 pages.
                                                                   320/137         International Preliminary Report on Patentability, dated Mar. 1,
 2007/0188130       Al        8/2007    Scheucher                                  2013, 12 pages-Translated.
 2010/0141202       Al        6/2010    Spies et al.
                                                                                   German Examination Report, dated Nov. 5, 2012, 5 pages-Trans-
 2011/0163603       Al        7/2011    Chou et al.
 2011/0248668       Al   *   10/2011    Davis.                  H0lM 10/48         lated.
                                                                   320/106
 2012/0059532 Al              3/2012 Reifenhauser et al.                           * cited by examiner
Case 2:20-cv-00338-JRG Document 1-1 Filed 10/26/20 Page 4 of 27 PageID #: 19


U.S. Patent             Jun.26,2018                          Sheet 1 of 12                             US 10,008,869 B2




            32
                 -----'~-~L@_2::
                             [ 12..J                     6CO                             :                       )
                                                                                                                     10



                  Pas- :::··,:;:~·-~;·:::;::·
                 boring nodes, guest, manufacturer,
                                                         ·n1·. . . ~~~;:i~-~~~~-~~:
                                                         j
                                                                                           unique
                                                                        node ID consisting of:
                 service, owner, user, user groups, I, ;                Manufacturer ID, product No.
                 network operator...                v,                  and serial number
       38                                                                                                            38
                                                    /{uxiliar~,
                        -        -       -L_volt~ge_~ -                                      -
                     Auxiliary supply                    )    j              Routing table via
       14            and for                            24    j              auxiliary voltage                       12
                     small consumers                                         connections
                                                                   20
       34                                                                                                            34
                                                        :"'"*"· ).
                  ••••••••••••••••••••••• C Data :••••••••••••••••••••••

                          Routing protocol         ]!   :········1·=         Routing table via
                                                                             data network
                          Data gateway             _                         connections

       36                                                                                                            36


                        Energy conduction,                                    Routing table via
                        conversion, distribution                              power net
                                                                              connections

                    Information of the gateway and the network:
                    Physical measurement values, possibilities, sums and limits: current voltage
                    AC/DC internal resistance Temperature Power Energy...

                    0
                                                                                                       28
                                                                                                            Fig. 1
Case 2:20-cv-00338-JRG Document 1-1 Filed 10/26/20 Page 5 of 27 PageID #: 20


U.S. Patent         Jun.26,2018     Sheet 2 of 12                   US 10,008,869 B2




                                                                   10
                                                               )




                                                 .,.....--14
                          -----◄      __.,.,..,.,.
Case 2:20-cv-00338-JRG Document 1-1 Filed 10/26/20 Page 6 of 27 PageID #: 21


U.S. Patent                      Jun.26,2018    Sheet 3 of 12   US 10,008,869 B2




            A         e-\
           _ _ _ [r:::r-i:~J::__ n····--1   l

                           '




          c__ _ _...,___ __




                                                                Fig._3
Case 2:20-cv-00338-JRG Document 1-1 Filed 10/26/20 Page 7 of 27 PageID #: 22



U.S. Patent         Jun.26,2018     Sheet 4 of 12            US 10,008,869 B2




                                                        10
                                                    j
Case 2:20-cv-00338-JRG Document 1-1 Filed 10/26/20 Page 8 of 27 PageID #: 23



U.S. Patent        Jun.26,2018     Sheet 5 of 12       US 10,008,869 B2




            16
Case 2:20-cv-00338-JRG Document 1-1 Filed 10/26/20 Page 9 of 27 PageID #: 24



U.S. Patent         Jun.26,2018     Sheet 6 of 12                  US 10,008,869 B2




                                                    Fi g . 6b...
Case 2:20-cv-00338-JRG Document 1-1 Filed 10/26/20 Page 10 of 27 PageID #: 25


U.S. Patent               Jun.26,2018   Sheet 7 of 12        US 10,008,869 B2




                                                      12

                                                  /
                                                Ji(




                                                            !Hl
                 B ········-l




                                                           EigJ
Case 2:20-cv-00338-JRG Document 1-1 Filed 10/26/20 Page 11 of 27 PageID #: 26


U.S. Patent          Jun.26,2018     Sheet 8 of 12            US 10,008,869 B2




                                                         14
                                                         i
                                                     j
             Case 2:20-cv-00338-JRG Document 1-1 Filed 10/26/20 Page 12 of 27 PageID #: 27




                                                                                                                                                                                                                            e
                                                                                                                                                                                                                            •
                                                                                                                                                                                                                            00
                                                                                                                                                                                                                            •
                                                                                                                                                                                                                            ~
               55                                                                                                             79                                              75                                            ~
                                                                                                                                                                                                                            ~
                                                                                                                                                                                                                            ~
  Battery                                                       Bidirectional DC/DC converter                                                     Measurement0
                                                                                                                                                           t                                                                =
                                                                                                                                                  :·0·GJ: ..,.
Twelve cells                                                                                                                                        values                                                                  ~
                                                                                                                                                                                            :··········~: 20
3.6V 2,2Ah
   95Wh
                   =R~t.,,
                    DC- :
                                   •·'   ''''' ''' ''' ''' ''' ''''''''
                                                                                              u                               I,,.                                                                ~

               •      •   ..     • I                                                  ••kontroller      ncontroller
                                       ~       ···IRl.                                                                                                                                                                      2'
+                                      ~·······9·····                                                                                                                                                                       ?
                                                                             ..
                                                                                                                                                                                                                            N
                                                  ..                                                                                                  Uact,GWn [V]                                                         '"a--
                                                                                                                                                                                                                            N
                                            C
                                             t>                        ~
                                                                        ::o                   C
                                                                                             VI
                                                                                             ~
                                                                                                             "'
                                                                                                             ro
                                                                                                            .g
                                                                                                                        +
                                                                                                                        ro
                                                                                                                                                      lact,GWn[A]
                                                                                                                                                                     0
                                                                                                                                                                                                                            ....
                                                                                                                                                                                                                            0
                                           ...........
                                             <
                                             <
                                                                       r-+
                                                                       :0
                                                                       G)
                                                                                             "O
                                                                                             G)
                                                                                                            ..
                                                                                                             G)
                                                                                                                        r-+
                                                                                                                        "O
                                                                                                                        G)
                                                                                                                                                      tact,GWn[          CJ                                                 QO


                                          :£r-+                        ~
                                                                       ~
                                                                                             ~
                                                                                             ~
                                                                                                             ~
                                                                                                             ~
                                                                                                                        ~
                                                                                                                        ~
                                                                                                                                                      Wact,GWn[Wh]
                                         :?
                                          G)
                                                                       ::i
                                                                       ~
                                                                                             ~
                                                                                             ..'.S           ~
                                                                                                                 )>     l>
                                                                                                                        ~
                                          ~
                                                  .•                         :=                   :
                                                                                                  =                   . •.
                                                                                                                      •
                                                                                                                               ~
                                                                                                                                  ==r=            l
                               ·················-:··············-·············· .. ································~····································•
                                                                                                                                                             '9
                                                                                                                                                                 =                     J    =
                                                                                                                                                                                            .
                                                                                                                                                                                                           =

                                                                                                                                                                                                           "
                                                                                                                                                                                                           ::
                                                                                                                                                                                                                 22
                                                                                                                                                                                                                            rJJ
                                                                                                                                                                                                                            =-
                                                                                                                                                                                                                            ('D

                                                                                                                                                                                                                            .....
                                                                                                                                                                                                                            ('D



                                                          :..                            r------~-----                                                                                                     :,.              1,0
                                                          I                                                                               •                                                                II
                                                          ■                                                                               ■                                                                II




                                                                                           r- - - - - - - I                                                  ~                                             :                ........
                                                                                                                                                                                                                            0

                                                         "I                              I            Technical data of the gateway                                                                        :
                                                                                                                                                                                                                            N


                                          converter
                                                   DC/DC
                                                                                  -
                                                                                         I
                                                                                         J
                                                                                                      u
                                                                                                          rated,GWn
                                                                                                      I _rated GWn [A]
                                                                                                                  '
                                                                                                                        [V]
                                                                                                                                     I -peak GWn A
                                                                                                                                     T        '
                                                                                                                                         -peak GWn
                                                                                                                                                       [ ]
                                                                                                                                                       [s]
                                                                                                                                                                              II
                                                                                                                                                                                   -   ~
                                                                                                                                                                                       "'"7"=
                                                                                                                                                                                                  ef':     il 24
                                                                                                                                                                                                           :
                                                                                                                                                                                                           "
                                                         12V                                          I +rated GWn [ A]              I      '   [A]                                         :              :
                                                                              82                               ' [Oh m]
                                                                                                      Rrated,GWn                     T+peak,GWn [ ]              II'-.'--77                 \
                                                                                                                                                                                                ......... .:
                                                                                                      W GW [Wh]                          +peak,GWn S
                                                                                                           max,     n                t                [oC]                                                                  d
                                                                                                      "'i.W max GWn [Wh]                 max,GWn                                                                            r.,;_
                                                                                                      "'i.n Cykl 'max,GWn           t
                                                                                                                                   ~GWn
                                                                                                                                                      [°C]
                                                                                                                                                                                                                             ""'""
                                                                                                                                                                                                      \s                   '"==
                                                                                         \6                                                                                                                       Elg. 9     =
                                                                                                                                                                                                                             00
                                                                                                                                                                                                                           00
                                                                                                                                                                                                                           0--,
                                                                                                                                                                                                                            \0

                                                                                                                                                                                                                            =
                                                                                                                                                                                                                            N
                           Case 2:20-cv-00338-JRG Document 1-1 Filed 10/26/20 Page 13 of 27 PageID #: 28




                                                                                                                                                                                                                                          e
                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                          00
                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                          ~

Fi&_j_Q                    EE~~J                                                                                                                                                                                                          ~
                                                                                                                                                                                                                                          ~
                                                                                                                                                                                                                                          ~

                                                                                                                                                                                                                                          =
                                                                                                                                                                                                                                          ~
                                                10                                  92                                 94                                     95                                                           96
r- - -            - -- -           -       -J l~ ------  - f ~-- - - - - - -f- I- - - - - - - -J~ ---------
                                                  -------..                          I    -------..                         I     ------..                     I
                                                                                                                                                                                                                           f-
                       Cells/                    I              Cells/               I    IWind turbine                     I       Cells/                     :                     Cells/
                       store                                    store                                 °                     I       store                                            store                                          90    ~
                                                                                                                                                               I
                                                                                                                                                                                                                                          =
                                                 1                                   1



                           o
                       DC/DC
                                                 1




                                                 I
                                                 I
                                                                   o
                                                                DC/DC
                                                                              l      1




                                                                                     I
                                                                                     I
                                                                                                  cables/
                                                                                                distributors
                                                                                                                            I
                                                                                                                            1
                                                                                                                            I
                                                                                                                                 I      o
                                                                                                                                       DC/DC
                                                                                                                                                               I
                                                                                                                                                               :
                                                                                                                                                                                       o
                                                                                                                                                                                     DC/DC
                                                                                                                                                                                                                                )         =
                                                                                                                                                                                                                                          N
                                                                                                                                                                                                                                          O'I
                       a□o                       I              a□o                  I             a□o                      I          a□o                     ,                     a□o                                                 '"
             rn   ------==--------~                       e•••:!!!!!!-----••••m           'i----=========·••!i.                                                           ll================!i                                            N
             " GW1             a□
                                                      .---GW1 a □ o11                     !          GW1           :             :: GW1 a □ 0 :
                                                                                                                                                    Ill                  I
                                                                                                                                                                         • GW11:;,.00 •
                                                                                                                                                                                                              I
                                                                                                                                                                                                                                          ....
                                                                                                                                                                                                                                          0




                                                      ::·rtmt                             , ....~x•1-..
                                                                                                                                ~:m1i1 ,~·:·;.m~
                                                      I                       111
             l._ ___~~-;----                                                                                                                                             I                                    I                           QO
                                                                                                                ===-
            node       1   ! I 11                                                        ,oo, [ _[,~;,]
                                                                                                                                                                                                                                          rJJ


                                                                                         :..I:
                                                                                         HV     i
                                                                                                    H~M,~_j
                                                                                                      :
                                                                                                                                          JJ -~~~J
                                                                                                                                                                          -1HSMN 1-- ➔I
                                                                                                                                                                       rn2:i"
                                                                                                                                                                                                                                          =-
                                                                                                                                                                                                                                          ('D

                                                                                                                                                                                                                                          .....
                                                                                                                                                                                                                                          ('D

                                                                                                                                                                                                                                          ....
                                                                                                                                                                                                                                          0
                                                                                         ···-r··' ....Y....,                                                                                                                              ........
                                                                                                                                                                                                                                          0
                                                                                         .....l... !"'iDMNr"'                                                          ,.............!DMNl...............             )I

                                                                                         M
                                                                                                                                                                                                                                          N
                                                                                                                                                                       [:f.'{p::J L .....Ti !"R'i°Dl
                                                                                                                                                                                                   , ............. '




                                                                                         E
                                                                                         ---;
                                                                                                                                                                                                                                          d
                                                                                                                                                                                                                                          r.,;_
            [ Power Data                                                                                                        [ Power Data                           [ Power Data
                                                                                                                                                                                                                                           "'""'
                                                                                                                                                                                                                                         '"= =
J.. ■   -          ■   -       ■       -    ■        ----------
                                                     ■-■-■-■                             ■ ~                            ■"-- ■     -    ■   -   ■         -    ■   -         ■   -         ■   -                  ■    -    ■   -          =
                                                                                                                                                                                                                                           00
                                                                                                                                                                                                                                         00
                                                                                                                                                                                                                                         0--,
                                                                                                                                                                                                                                          \0

                                                                                                                                                                                                                                          =
                                                                                                                                                                                                                                          N
                   Case 2:20-cv-00338-JRG Document 1-1 Filed 10/26/20 Page 14 of 27 PageID #: 29




                                                                                                                                                      e
                                                                                                                                                      •
                                                                                                                                                      00
                                                                                                                                                      •
                                                                                                                                                      ~
Fig. 10       :~~a-:E]ob
              I     I
                                                                                                                                                      ~
                                                                                                                                                      ~
                                                                                                                                                      ~

,■-
              I_ - ~
          ■-■-■

             Cells/
                               ....
                                    I
                                        ■-■-■-

                                                Cells/
                                                                          ■    ■     ~ ••                -            ■      -     ••   I
                                                                                                                                        I
                                                                                                                                                      =
                                                                                                                                                      ~

                                    I                                                                                                   I
             store                  I           store                                                                                           90
               Q                                     Q                                                                                  I
            DC/DC
                                    I
                                    I          DC/DC
                                                                                                                                        I
                                                                                                                                        I
                                                                                                                                                )     2'
                                                                                                                                                      ?
             ti.DO                               ti.DO
     i-::::::::---•--• I                                                                                                                              N
     1
          GW1      ti.DO•
                                                                                                                                                     '"a--
                           I                                                                                                                          N

     "----1.--,1=-----~
           ~~ ~                               ,,~ Q
                                         ---1--,-1------                                                                                              ....
                                                                                                                                                      0
                                                                                                                                                      QO


     de    J_L --, 123
          "1H~MIN !-
         ·_·] . i ., [~:
                                             iL - ,
                                         · ,: :I\:(
                                           ~HSMN !-


                                         .....! ... .Y...
                                                                 12




                                                            .. l.......
                                                                                    T-----                                                  -         rJJ
                                                                                                                                                      =-
                                                                                                                                                      ('D

                                                                                                                                                      .....
                                                                                                                                                      ('D

                                                                                                                                                      ........
          mn!r)MN!"""'                     mn!r)MNI""'"
                                                                                   ...... ,j, .... 4......................... ..
                                                                                                                                                      ........
                                                                                                                                                      0

                                                                                                                                                      N




                                                                                                                                                      dr.,;_
                                                                                                                                                       "'""'
                                                                                                                                                     '"= =
-------- t-· -------~-• __________                                                                                                      J              =
                                                                                                                                                       00
                               98                                         97                                                                         00
                                                                                                                                                     0--,
                                                                                                                                                      \0

                                                                                                                                                      =
                                                                                                                                                      N
Case 2:20-cv-00338-JRG Document 1-1 Filed 10/26/20 Page 15 of 27 PageID #: 30


U.S. Patent          Jun.26,2018     Sheet 12 of 12      US 10,008,869 B2
Case 2:20-cv-00338-JRG Document 1-1 Filed 10/26/20 Page 16 of 27 PageID #: 31


                                                    US 10,008,869 B2
                               1                                                                       2
     SUPPLY NETWORK COMPONENT FOR A                                     and cellular phones, the lifetime of the device is expected to
              SUPPLY NETWORK                                            be two years. A technology is then generally deemed to be
                                                                        obsolete. This means a reasonable lifecycle for the battery or
           CROSS-REFERENCE TO RELATED                                   cell used. Moreover, the value share of the battery is not
                  APPLICATIONS                                     5    dominant; the failure thereof and the procurement of
                                                                        replacement parts are noncritical. The same applies to lead-
   This is a Continuation application of International patent           acid batteries in motorcycles and automobiles. Multiple
application PCT/EP2013/054194, filed Mar. 1, 2013, which                exchange during the lifetime is routine practice here. The
claims the priority of German patent application DE 10 2012             automobile battery is statistically the most frequent cause of
101 800.6, filed Mar. 2, 2012.                                     10   breakdowns in the passenger vehicle and motorcycle sec-
                                                                        tors. Similar approaches for the lifetime are unacceptable for
         BACKGROUND OF THE INVENTION                                    electrical mobility.
                                                                           In any cell pack it is necessary to keep each individual cell
   The present invention relates to a supply network com-               in the same state of charge. In the case of lead-acid, NiCd
ponent for a supply network for a network medium. In               15   and NiMh this is produced by overcharging the battery,
particular, the present invention relates to an energy supply           which results in heating of the full cells, but is possible
network for supplying more consumers with electrical                    within limits. This is not allowed for lithium-ion cells, or
energy. In particular, the supply network component can in              that is to say that some types of cells, as soon as they are
this case be an energy store, an energy converter or an                 fully charged, acquire high impedance and no longer take up
energy source or else an energy consumer.                          20   current. Therefore, it is important to match the cells among
   Rechargeable batteries as energy stores and as energy                one another by means of additional circuits. In order to
sources in voltage networks for supplying consumers with                obtain a harmoniously cooperating cell pack, the production
electrical energy are generally known. Conventional energy              process usually involves checking and sorting each indi-
stores include alkaline batteries, for example, of standard-            vidual cell, in order to use only cells of identical type in a
ized housing sizes such as, for instance, Micro(AAA),              25   cell pack. In order that uniform aging arises in a pack, it is
Mignon(AA), Baby(C), Mono(D), which in each case pro-                   important to keep all the cells at the same temperature level,
vide a voltage of 1.5 volts, or else block batteries having a           which is difficult to achieve in the case oflarge arrangements
voltage of 9 volts or flat-pack batteries having a voltage of           or distributed batteries in a vehicle.
4.5 volts. There likewise exists rechargeable variants of                  Usually, within a cell pack, if there are individual defec-
these energy stores on the basis of nickel/cadium (Ni Cd) or       30   tive cells, they can be changed mechanically only with
nickel/metal hybrid (NiMh) or on the basis of lithium.                  difficulty or not at all. Furthermore, it is normally found that,
    Such batteries can then be adapted to a specific applica-           if old and new cells are connected in series, the pack reacts
tion with regard to the operating voltage by series connec-             homogeneously only for a short time. As a result, repair by
tion. In the case of known automobile and motorcycle                    changing individual defective cells of interconnected packs
batteries as well, for the respective connections and designs      35   is not recommendable and is therefore not practiced either.
there are some standardized forms which allow a user to                    Especially for mobile applications and vehicles it is of
choose between different manufacturers and qualities. These             interest to meet the user's requirements by means of the
batteries also allow the user or the specialist himself/herself         chemical composition and the internal construction of the
to carry out a battery change. A designer and developer in the          battery. Price, continuous and peak power, energy content,
case of these batteries can build on a global standard which       40   safety, charging time, lifetime and use temperature can be
allows service support all around the world. For cylindrical            shifted by means of the chemical composition or variation of
rechargeable cells there is a large choice of chargers, charg-          the stipulated limit values.
ing stations and applications.                                             In the case of electric bicycles, in the meantime there are
   This is not the case, however, for rechargeable lithium              many combinations of chargers and batteries which function
batteries. In most cases, the batteries have to be specifically    45   only as a closed unit. In this case, a direct-current connection
adapted to the application and to the charging system. On               is often used as plug connector. In this case, it is not possible
account of the increased safety requirements and the hazard             to prevent chargers for e.g. 36-volt batteries from being
potential for the user in the case of fire, this type of battery        connected to 24-volt batteries.
is no longer simple and uncomplicated in terms of handling.                The end of the lifetime of a battery is defined nowadays
Parallel and/or series connection without complex controls         50   such that it is reached as soon as the battery has only a
is not possible. Limit values predefined by a manufacturer              residual capacity of approximately 70-80% of its original
often have to be taken into account. Any overload can lead              capacity. In this case, the possible charging and discharging
to the failure of a cell or even to uncontrolled fires. Conse-          capacity of a battery decreases linearly as the number of
quently, it is customary nowadays to design and construct               cycles increases. It can thus happen that a battery having a
for each application a dedicated adapted battery system with       55   residual capacity of 80% is to be disposed of. Secondary
an adapted charging system.                                             further use of these batteries is desirable.
   The requirements made of the quality of an individual                   In the case of electric vehicles, the proportion of costs for
battery increases in the case of relatively large battery               batteries is disproportionately high. Therefore, it would be
arrangements and correspondingly high battery voltages,                 desirable to have only the storage capacity that is actually
since, in the case of a series interconnection of batteries or     60   required. Refilling or rapid exchange of the batteries is also
cells, each individual cell must be functional. If a cell can no        a desirable criterion. Especially in the case of cars and buses
longer transport a current, is fully charged or discharged, the         there are models which enable complete exchange of the
entire arrangement has to be switched off. Therefore, such a            battery block. However, the formation of a standard is an
battery arrangement is always defined by the weakest and                undertaking that is difficult to realize, owing to the different
strongest cells. Thus, the quality requirements made of the        65   battery geometries and the different sizes.
individual cells are extremely stringent. The battery lifetime             The so-called "EnergyBus" standard on the basis of the
is intended to be correspondingly long. In the case oflaptops           standard of CANopen (Controller Area Network) forms the
Case 2:20-cv-00338-JRG Document 1-1 Filed 10/26/20 Page 17 of 27 PageID #: 32


                                                    US 10,008,869 B2
                               3                                                                      4
basis for the control and connnunication of intelligent elec-           the charger. If confusion arises here between this pairing,
tricity network components in the mobile application. Load              uncontrolled overcharging often results in fires that are
regulation is distributed among a plurality of bus subscribers          difficult to extinguish on account of the lithium.
and it is absolutely necessary to define an unambiguous                    The required mechanical stability of a battery pack cor-
master for the energy management. The number of batteries          5    respondingly increases with increasing size and is not easily
is limited here. The data connection is created in bus form             manageable in accident situations.
as a CAN bus. The routing of the electricity cannot be                     In the case of an application with fixedly installed bat-
comprehended unambiguously.                                             teries, a period of time of up to three years can elapse
   A combination of batteries having different capacities is            between the production of the device and the first use by the
described in the document WO 2012 009281 Al. The                   10
                                                                        customer. In the case of most battery systems, this means
document WO 2012 008244 Al discloses a use of two
                                                                        failure as a result of deep discharge. Consequently, charging
rechargeable batteries connected in parallel. Furthermore,
                                                                        has to be carried out regularly during storage. It would
the document WO 2011 163306 A2 discloses a possibilities
for balancing large electric vehicle batteries. The document            therefore be advantageous for the application and the bat-
EP 2 343 752 A3 discloses a battery having a cylindrical           15   teries to be stored and supplied separately, in order to be able
housing form. The document WO 2011 121755 Al discloses                  to supervise the storage time of the batteries.
the possibility of employing used rechargeable battery cells               A large number of manufacturers that are concerned with
by measuring and combining new appropriate cell pairings.               the production of lithium cells and assemble the latter, and
The document WO 2011 060096 A3 proposes an automatic                    also users and transport companies are exposed to the
parallelization of battery packs. The document DE 10 2008          20   constant hazard of a fire. In this context, vehicle manufac-
050437 Al discloses a scalable automobile battery. The                  turers, warehouses, garages, ferries, ships and aircraft have
document DE 10 2006 055883 B4 discloses a modular                       also been damaged or destroyed in the past. Battery packs
system for energy converters and energy stores. The docu-               that have mechanical damage prove to be extremely haz-
ment DE 19615943 Al discloses a solar system composed of                ardous in this context. In the case of lithium cells, a fire can
standard parts. The document DE 10 2010 027854 Al                  25   suddenly break out even after weeks. Particularly tiny short
discloses alternate charging and discharging of rechargeable            circuits within individual cells owing to contaminants that
batteries. The document DE 10 2010 023049 Al discloses a                arose during production initiate fires here even after years of
modular system for batteries for optimized maintenance                  use. In the case of necessary recall actions it is often not
tasks. The document US 2011 0163603 Al discloses a                      possible to trace where the individual batteries have gone.
hybrid, centrally controlled energy supply. The document           30      Large battery packs can be constructed nowadays only
DE 10 2006 043831 Al discloses a battery system composed                with homogeneously identical measured individual cells.
of partial batteries connected via bidirectional direct current         The quality demands for the individual cell and a homoge-
converters. The document DE 10 2006 047654 Al discloses                 neous temperature distribution in the pack are the basis for
an automatic battery changing station for cars.                         long-lived operation. Solutions for exchanging individual
   The present-day large multi-cell battery systems exhibit a      35   cells or partial regions do not exist.
number of fundamental problems. As a result of a high
number of cells, the probability of a failure increases linearly                BRIEF SUMMARY OF THE INVENTION
with the number of cells connected in series. In most cases
of a cell defect, the entire battery unit has to be replaced,              Therefore, it is an object of the present invention to
which results in high costs.                                       40   provide a supply network component which can be used in
   In the case of the battery concepts such as are currently            a mobile and flexible manner and is suitable in particular for
used in the case of cars, a high operating voltage arises               use in a scalable supply network.
which has to be correspondingly safeguarded by means of                    According to an aspect of the invention, there is provided
appropriate insulation monitorings even in the case of an               a supply network component for a supply network for a
accident. Repairs on batteries are normally not possible even      45   network medium, comprising at least one contact unit for
for specialist workshops. The customer normally has to enter            contacting further supply network components of the supply
into a supply relationship for the energy store with the                network, a functional group having at least one functional
application manufacturer and cannot have recourse to a                  unit, and at least one coupling unit for coupling the at least
second alternative. As a result, no competition can arise.              one contact unit to the functional group, wherein the at least
Especially in the case of lithium, every product or vehicle        50   one contact unit has a connnunication interface for connnu-
gives rise to an independent battery design which cannot                nicating with a further supply network component of the
readily be scaled and applied to other applications. The                supply network and a transport interface for transporting the
development time and tests often have to be undergone again             network medium to a further supply network component.
in the event of design changes. Battery exchange stations                  According to a further aspect of the invention, there is
can arise appropriately only for individual vehicle and            55   provided an energy storage block for a supply network for
battery types.                                                          a network medium, wherein the energy storage block com-
   The potential risk of danger increases with the size of the          prises a plurality of supply network components for a supply
battery pack. Lithium batteries are always deemed to be                 network for a network medium, each supply network com-
hazardous material. There are currently three limits in Ger-            ponent comprising at least one contact unit for contacting a
many. Everything below 100 Wh is transportable without             60   further supply network component of the supply network, a
any problems even in aircraft. Lithium batteries including              functional group having at least one functional unit, and at
packaging which weigh more than 5 kg are not permitted to               least one coupling unit for coupling the at least one contact
be transported together with persons in aircraft. Batteries             unit to the functional group, wherein the at least one contact
above 35 kg cannot be transported as air freight.                       unit has a connnunication interface for connnunicating with
   In most applications, the charger and the battery form an       65   a further supply network component of the supply network
inseparable combination. That is to say that the limit values           and a transport interface for transporting the network
for the charge and the regulation thereof are implemented by            medium to a further supply network component, wherein the
Case 2:20-cv-00338-JRG Document 1-1 Filed 10/26/20 Page 18 of 27 PageID #: 33


                                                    US 10,008,869 B2
                              5                                                                       6
plurality of supply network components are connected in                electricity sources, which can then in each case also be used
parallel and/or in series with one another.                            for the vehicle fleet by means of an exchange process. The
   In particular, the network medium is electrical energy.             individual energy stores are permitted to be distributed, and
However, water, gas, air, petroleum, thermal energy or other           can be distributed, arbitrarily in the application and form a
energy forms can also be involved, for example.                   5    shared intelligent electricity network. A tree structure can be
   In particular, the at least one functional unit is an energy        used to form different blocks which can be linked into
store or a store of the network medium. However, this can              superordinate structures without any problems. For compa-
also be, for example, a source or a consumer or a converter            nies and fleet operators there can be a universal "standard
or a conductor of the network medium, in particular an                 rechargeable battery" for uninterruptible power supply, elec-
energy consumer, an energy source, an energy converter or
                                                                  lO   trical traction applications, emergency lighting, vehicle fleet,
an energy conductor, in particular for electrical energy.
                                                                       wheelchairs, mobile garden implements and cordless hand
   Furthermore, an energy storage block of a supply network
                                                                       tools.
for a network medium is proposed, wherein the energy
storage block comprises a plurality of the supply network                 Large amounts of energy stores such as at exchange
components proposed above which are connected in parallel         15
                                                                       stations, for example, can charge/store energy in the case of
and/or in series with one another.                                     low network load and can feed part of it in again in the case
   In this way, it becomes possible to provide, as supply              of peak load and can thus be used as storage power plants.
network component, a mobile, stackable, secure and intel-                 However, in domestic use, too, it is conceivable to use the
ligent standard energy store as a component of an intelligent          store for other applications or to have mobile energy. With
electricity network or energy mesh in which the energy            20   a direct current(DC)/altemating current(AC) converter, any
consumers, the energy sources and the energy stores as                 device operated by electricity can be turned into a cordless
supply network components according to the invention can               device as a supply network component. These include, for
communicate via suitable interfaces and protocols and the              example, vacuum cleaners, hand tools, mixers, stirring
current flow and data flow between the supply network                  devices, music systems, amplifiers, electronic instruments,
components can be routed unambiguously. Furthermore,              25   measuring instruments, coffee machine, water boilers, irons
autonomous and independent load regulation is possible in              and computers.
each case. A data and information network set up in parallel              A further major field of application is camping and boat
with the network medium can communicate in particular                  equipment. In this case, by means of solar installations and
jointly via identical contact units.                                   wind turbines as supply network components, energy can be
   The typical size of such a supply network component as         30   collected and fed directly into the electricity network.
standard energy store on the basis oflithium can expediently              Service vehicles for rescue services, police and military
be adapted to the transport and hazardous material regula-             are becoming more and more dependent on mobile electric-
tions explained and to the regulations for exposed low                 ity and use many rechargeable battery-operated aids which
voltage. Two expedient pack sizes arise as a result. Firstly a         can be used more flexibly and more systematically by means
pack size of 100 Wh with a weight of less than 1 kg and           35   of a uniform application-dependently scalable rechargeable
secondly with a weight of up to 5 kg with outer packaging.             battery system. Mobile electricity in road construction for
   The operating voltage should range within the low voltage           optical warning with flashing lamps or mobile traffic light
of 48 V battery rated voltage and a peak voltage of 60 V.              installations could also have recourse here to a uniform
Since, for the same power with high voltage, the current               energy store. The housings of the intelligent standard energy
correspondingly decreases, the voltage of the energy trans-       40   stores can also be equipped with other energy stores and
mission should be chosen to be as high as possible.                    rechargeable battery systems and are therefore future-proof.
   The functional units used in the supply network compo-              Separable packing sizes arise which are safely transportable
nent should in tum correspond as far as possible to a known            even in air traffic. A large energy store consists only of small
structural size from the cell manufacturers. Here the cylin-           units which can be safely touched, serviced and put into
drical type 18650 having a diameter of 18 mm with a length        45   operation. In the event of accidents or insulation damage, the
of 65 mm is a widespread standard size. A cell of the type             arising of dangerous high voltage is virtually precluded. The
18650 has approximately 7 to 8 Wh. In the case of 12 cells             repair of an energy store by the user or a specialist workshop
and a cell weight of approximately 500-800 g, an energy                becomes possible without any problems. The size, structure
store would have a total capacity of approximately 84 to 96            and weight enable the housings to be designed as stable
Wh. Also conceivable as an alternative is an individual cell      50   units.
solution having 3.6 V and 27 Ah and having a direct current               Any mechanical movement can be combined with elec-
converter, which then converts the 3.6 V to 48 V.                      tromagnetic converters/generators without much outlay to
   In a manner similar to the standardized alkaline batteries          form the energy collector in connection with the battery.
and the mobile data and cellphone networks, a mobile,                  Small wind turbines, water wheels with corresponding gen-
pluggable standard form of the supply network component           55   erators can be used in a simple manner to collect energy
enables equalization between energy supplier, device manu-             from the environment simply and locally at the generator
facturer, applications, owner, network operator and user,              and to store it.
which in this case gives rise to advantageous competition                 Battery-operated devices, by virtue of the standard form,
with high quantities of items. The scalability makes it                can also be offered and sold to the customer without a
possible to enable battery systems of from 100 Wh to ranges       60   battery and charging system. Filling the tower of a wind
with several megawatt-hours with identical storage ele-                power installation with containers equipped with a plurality
ments.                                                                 of supply network components allows these stores then to be
   The supply network component as energy store is arbi-               realized at sizes in the MWh range and to be operated at the
trarily interchangeable between different applications. At             same time as an exchange station.
home or in businesses, variable buffer stores can arise in        65      In one refinementrefinement of the supply network com-
conjunction with other supply network components in the                ponent, it can be provided that the coupling unit has a
form of energy sources such as solar installations and other           controlling device for controlling the functional group.
Case 2:20-cv-00338-JRG Document 1-1 Filed 10/26/20 Page 19 of 27 PageID #: 34


                                                    US 10,008,869 B2
                              7                                                                       8
   In the case where the one or the plurality of functional               In one refinement of the supply network component, it can
units of the functional group is or are an energy store, such          be provided that the functional group has at least one direct
a controlling device can for example function as an energy             current converter.
manager and implement specific charging and discharging                   In the charging and discharging strategies explained in
strategies.                                                       5    relation to the controlling device, the battery determines the
   As charging and/or discharging strategy for parallel-               voltage level in the electricity network. Instead of a switch,
connected functional units designed as energy stores, two              it is possible to provide a direct current converter (DC/DC
methods are available for selection, for example.                      converter) in the supply network component, which con-
   Firstly, during charging and discharging, it is possible to         verter enables both a voltage increase and a decrease
switch back and forth between the individual functional           10
                                                                       between the functional units and a system voltage at the at
units. As a result, the capacity can be increased, but the
                                                                       least one contact unit and for this purpose, in a manner
retrievable power decreases.
                                                                       similar to a laboratory power supply unit, an adjustable
   Secondly, it can be provided that the functional units
designed as energy stores are interconnected in parallel with          voltage and current limit for both current directions. This
the same voltage level. This matching is achieved by virtue       15
                                                                       allows an exact energy distribution, regulation and limita-
of the fact that, during discharging, the energy store having          tion of each individual supply network component. It would
the highest voltage is switched on and discharged until it has         thus be conceivable to make an energy consumer such as a
reached the voltage level of the energy store having the               vehicle, for example, usable again by exchanging only 10%
second highest voltage level. In this way, the energy stores           of discharged supply network components for fully charged
are turned on in order until the internal pack voltage and the    20   supply network components.
electricity network voltage have the same level. During                   The integration of the direct current converter makes it
charging, this process can take place in exactly the opposite          possible to carry out simple adaptation and also to adapt an
way. As soon as such an arrangement has been matched and               individual supply network component to the operating volt-
remains together, the voltage level usually remains the same           age of the electricity network. For instance from 3.6 V to 48
during charging and discharging. This common charging             25   Vin the example of the single-cell solution described above.
and discharging is possible even with packs of different               The balancing between the individual supply network com-
ages. Old energy stores usually have a higher internal                 ponents would thus be obviated.
resistance. In the event of sudden load changes, the better               If the supply network has a connection between a supply
energy store is then subjected to higher loading and the older         network component as energy store and a supply network
or weaker energy store to correspondingly lower loading. In       30   component as energy source or energy converter, e.g. a solar
this way, even totally different chemical types can be com-            generator, the direct current converter can in this case
bined during the discharging. Combinations of lithium and              perform the power optimization and maximum power track-
NiMh have proved worthwhile here. Energy stores having                 ing (MPT), i.e. the regulation of that current and that voltage
different capacities also permit a combination here.                   for which the highest power can be drawn from the solar
   Correspondingly, the controlling device can be designed        35   generator. Expedient combinations between different solar
in such a way that it can perform at least one of the methods          cell sizes and energy stores are easily conceivable without
explained above.                                                       complex cabling and high installation outlay.
   In one refinement of the supply network component, it can              In one refinement of the supply network component, it can
be provided that the at least one contact unit furthermore has         be provided that the functional group has a plurality of
an auxiliary voltage interface for transmitting an auxiliary      40   functional units each designed as an energy store, wherein a
voltage for supplying the contact unit and/or the coupling             respective direct current converter is assigned to each energy
unit with electrical energy.                                           store.
   The auxiliary voltage is available, in particular, to micro-           The balancing between the individual functional units of
controllers in the supply network component which enable               the functional group of the supply network component could
communication before the network medium is turned on.             45   ultimately be obviated in this way. Consequently, high
   In one refinement of the supply network component, it can           flexibility is then provided even at the level of the functional
be provided that the transport interface transmits the elec-           units.
trical energy in the form of a direct current.                            In one refinement of the supply network component, it can
   In order to enable load regulation as in the case of                be provided that the supply network component comprises at
conventional power plant management, it is proposed, in the       50   least one switch for separating the functional group from the
case of electrical energy as network medium, to construct a            network medium.
DC voltage network between the supply network compo-                      Each supply network component can thus autonomously
nents and to use voltage regulation in the network as load             interrupt the current flow through at least one switch in one
regulation.                                                            or both directions.
   In one refinement of the supply network component, it can      55      Each supply network component designed as an energy
be provided that the functional group has twelve functional            store will only supply energy if a release is given via the
units each designed as a lithium cell.                                 communication interface. In this case, after authentication,
   A homogeneous temperature distribution and the neces-               identification of compatibility and compliance with the
sary balancing of the cells in such systems than relate only           physical limits, each supply network component is individu-
to the e.g. 12 common cells within a housing. Packs dis-          60   ally turned on or off.
tributed over the application are permitted to have other                 Each supply network component can thus take responsi-
temperatures without correspondingly mutually influencing              bility for safe connection to the supply network by means of
one another. Correspondingly, even large arrangements of               the communication interface and by monitoring compatibil-
packs can be correspondingly air-conditioned by means of               ity with the supply network present.
simple ventilation of the application. Overheating can be         65      In one refinement of the supply network component, it can
effected by correspondingly optimum temperature regula-                be provided that the supply network component comprises at
tion of replacement batteries in the charging stations.                least one sensor for detecting a physical parameter of the
Case 2:20-cv-00338-JRG Document 1-1 Filed 10/26/20 Page 20 of 27 PageID #: 35


                                                    US 10,008,869 B2
                              9                                                                      10
functional group, in particular wherein the parameter is a                By way of example, a coaxial form with three contacts
voltage, a current or a temperature of the at least one                can be chosen for the contact unit. Two of said contacts are
functional unit.                                                       ring-shaped contacts which have a high-current capability
   Each supply network component can thus monitor all                  and can permanently transmit up to 60 A and thus constitute
safety-relevant physical parameters itself and thereby safe-      5    "plus and minus" of the supply network with electrical
guards a user. In particular, voltage, current and temperature         energy as network medium.
are to be monitored and, in particular by the controlling                 In one refinement of the supply network component, it can
device, to be limited. Via the communication interface, all            be provided that the transport interface of the at least one
required technical data and physical parameters can be                 contact unit has insulating webs between individual con-
                                                                  10   tacts.
exchanged electronically between supply network compo-
                                                                          This can contribute to enabling safe transmission via the
nents.
                                                                       transport interface with short circuits being avoided. In
   On the basis of the collected measurement data of each
                                                                       particular, it can furthermore be provided that the insulating
subscriber, each contact unit can determine for example the            webs project outwardly beyond the contacts. In this way, a
instantaneously flowing current and provide for limiting. In      15   user can be effectively prevented from inadvertently touch-
addition, it is conceivable to measure the temperature of the          ing the contacts. This precludes endangerment of the user
contact unit in the vicinity of the contacts in order thus to          and inadvertent bridging or short-circuiting of the contacts
determine and report defective, contaminated or poorly                 on account of the touching.
connected connections at the high-current plugs and, if                   In one refinement of the supply network component, it can
possible, to correspondingly reduce these paths in the cur-       20   be provided that the auxiliary voltage interface is designed
rent.                                                                  in a coaxial fashion with respect to the transport interface.
   In one refinement of the supply network component, it can              A third contact can serve as auxiliary voltage. It is at 12
be provided that the supply network component comprises at             V and up to 2 A in order to be available, inter alia, to the
least one sensor for detecting an ambient temperature of the           microcontrollers in the network which enable communica-
supply network component or an acceleration of the supply         25   tion before the network voltage is turned on.
network component.                                                        In one refinement of the supply network component, it can
   By means of built-in temperature and acceleration sen-              be provided that the communication interface is a wireless
sors, the supply network component can identify and signal             communication interface.
problems in an anticipatory manner. If appropriate, trans-                In this case, in one refinement of the supply network
mission of the network medium via the transport interface         30   component, it can be provided that the communication
can then be interrupted. In particular, a shock sensor can thus        interface is an RFID communication interface.
be provided in order to identify the possible occurrence of               RFID communication is chosen for data transmission
damage.                                                                between intelligent electricity network components. During
   In one refinement of the supply network component, it can           transport, sorting and storage of supply network compo-
be provided that the at least one contact unit is connected to    35   nents, this enables communication and locating without
the functional group by means of at least one permanent                contact-making processes. However, RFID technology also
magnet.                                                                makes it possible to correspondingly transmit data from
   In this way, simple connection of the contact units can be          completely discharged batteries or passive subscribers such
provided, which is easily releasable again by a holding force          as key systems without additional batteries, as a result of
of the permanent magnet being overcome. Furthermore, no           40   which large quantities of intelligent electricity network
special orientation is required to close the connection, par-          subscribers can be managed clearly.
ticularly if the permanent magnet is arranged rotationally                In one refinement of the supply network component, it can
symmetrically in the contact unit. Alternatively, however,             be provided that the supply network component comprises
the at least one contact unit can also be screwed to the               an at least partly rewritable memory.
functional group or fixedly connected in some other way.          45      Each supply network component can a certain readable
The proposed connection by means of at least one perma-                and partly writable memory area and thereby enables each
nent magnet can then be provided in order to connect the               device to be unambiguously identified. In this regard, on an
supply network components or the respective at least one               electronic basis, all required product data can be introduced
contact unit of two supply network components to one                   into an electronic nameplate.
another.                                                          50      By means of a central database, items of information such
   In one refinement of the supply network component, it can           as, for example, the number of charging cycles, the technical
be provided that the communication interface and/or the                state or the present user can be determined and updated
transport interface are/is designed in a rotationally sym-             during each charging process. This should technically make
metrical fashion.                                                      it possible to recall them if they should be transferred to less
   This enables a connection of two contact units, without a      55   demanding applications in a marmer governed by perfor-
user having to take account of an orientation of the contact           mance or they are due for recycling. In this case, rental, hire,
units.                                                                 selling models can then be implemented on the basis of an
   In one refinement of the supply network component, it can           online valuation of the energy store.
be provided that the transport interface of one of the at least           In one refinement of the supply network component, it can
one contact unit is provided using spring contact pins.           60   be provided that the supply network component comprises at
   In the case where the network medium is electrical                  least one partial element of an antitheft protection system.
energy, for example, this enables the network medium to be                A corresponding mount e.g. on a bicycle can enable the
transmitted safely via the transport interface.                        supply network component to be safeguarded by means of a
   In one refinement of the supply network component, it can           locking mechanism or a lock system in a mechanical or
be provided that the transport interface of one of the at least   65   electromechanical manner. Corresponding other supply net-
one contact unit is provided by means of two ring-shaped,              work component can also be protected by such a lock
coaxial contacts.                                                      system.
Case 2:20-cv-00338-JRG Document 1-1 Filed 10/26/20 Page 21 of 27 PageID #: 36


                                                     US 10,008,869 B2
                              11                                                                     12
   In one refinement of the supply network component, it can               In one refinement of the supply network component, it can
be provided that the supply network component comprises at              be provided that the controlling device is designed in such
least one first and one second contact unit, wherein the first          a way that it separates the functional group from the network
contact unit is designed in the form of a plug and the second           medium in the event of a failure of the communication
contact unit is designed in the form of a socket.                  5    interface.
   A contact unit is provided which enables rapid coupling                 Defective or unsuitable supply network components are
and separation of individual housings among one another. In             thus simply disconnected from the supply network. As a
the example, the cylindrical form was chosen, which in                  result, by way of example, a vehicle even with a large
terms of design is also intended to be reminiscent of the               number of defective batteries and cells can still remain
symbolism of existing battery standards. In a manner similar       10   usable.
to a cylindrical alkaline battery, contact is made by two                  In one refinement of the supply network component, it can
contact units at two cylinder ends, the base surface and the            be provided that the supply network component comprises a
top surface of the cylinder. These two contact blocks can be            housing having substantially a cylindrical form, wherein the
pressed against one another magnetically or mechanically                supply network component comprises a first and a second
for secure plug-in.                                                15   contact unit, wherein the latter respectively form a base
   From the comer data mentioned above, it is possible to               surface and a top surface of the cylinder.
define a design for a supply network component in which the                The proposed cylindrical form for the supply network
energy stores, the energy sources and the energy consumers              component as an energy store, with automated transport
are then optionally combined among one another by plugs                 systems and transport pipes, permits the production of a
and cables but also by individual contact units being simply       20   simple shared filling and removal opening on vehicles,
plugged together. In this regard, by way of example, it is              which enables the "battery change", in a marmer similar to
possible to plug an AC/DC converter (power supply unit)                 a refilling operation, in a few minutes.
with one or a plurality of batteries in series and charging can            For the use of a plurality of supply components in an
begin.                                                                  energy block, various application possibilities are conceiv-
   Other energy stores, energy sources or energy consumers         25   able. In this case, a plurality of supply network components
can also be installed in the housing of the intelligent standard        as energy stores can of course also be combined to form
energy store or in a manner equipped with the contact units             energy storage blocks whose design is not cylindrical.
of the intelligent electricity network. In this regard, in the             Large electric tools such as power saws, lawnmowers,
same design, a power supply unit (AC/DC converter) can                  hanimer drills, handheld circular saws, etc. can be operated
also feed in energy or be produced by a cross-connection to        30   with a supply network component (100 Wh) designed as an
a direct current converter with respect to the 12 V standard            energy store. An electric bicycle, for example, can be moved
of an automobile.                                                       with three of such supply network components (300 Wh).
   The two contact units of the supply network component                Ten supply network components could drive a two-wheel
designed as an energy store are connected to busbars within             vehicle at a speed of 25 km/h. An electric four-wheel vehicle
the housing, which simultaneously perform supporting func-         35   could already be operated with one hundred supply network
tions. In this case, the design of the internal construction            component (10 kW) designed as energy stores. With contact-
should be realized such that highly automated manufacture               connections and converter units, approximately 700 supply
is possible and it protects the accommodated cells as effi-             network components designed as energy stores or 70 kWh
ciently as possible against mechanical influences from out-             could be accommodated on a so-called Euro-pallet having
side.                                                              40   dimensions of 80x120x100 cm. In a container having the
   In one refinement of the supply network component, it can            dimensions of a 40-foot ocean container, 40 of the Euro-
be provided that the supply network component comprises                 pallets and thus approximately 2800 kWh could be accom-
an identification unit, which unambiguously identifies the              modated and charged as peak current stores by solar instal-
supply network component.                                               lations and wind generators.
   Unambiguous routing of the network medium is made               45      An expedient combination of supply network components
possible in this way. Furthermore, this enables the supply              connected in parallel and in series makes it possible to
network component to be individualized, with the result that            influence structural spaces, costs, weight; energy capacity
an identification is possible over its entire lifecycle.                and performance. By virtue of this arrangement, however, it
   In one refinement of the supply network component, it can            is also conceivable, in a vehicle, for a storage space such as,
be provided that an assignment of the supply network               50   for example, the trunk or seats optionally to be filled with
component to a user group is stored in a memory of the                  energy stores or load to be conveyed.
supply network component.                                                  Consequently, it is open to the user himself/herself to
   Required information and safety functions would then be              determine primarily weight, transport volume, power and
regulatable via RFID between the filling station, the user and          quality of energy and to vary them for the respective purpose
the owner of the packs and implementable with correspond-          55   of use. Each supply network component designed as an
ing server systems in exchange procedures which can be                  energy store, by means of two contact units, enables exten-
managed by central accounting. Forms of accounting such                 sion without a high degree of additional outlay. Of course,
as in the case of returnable bottle systems or mobile radio             it is also conceivable for supply network components
accounting can be instituted here.                                      designed as energy stores to be safely removed from an
   Semiautomatic exchangeable stores at home can tempo-            60   automobile, for example, for an electric bicycle or the
rarily store the electricity harvested in wind or solar instal-         lawnmower. Two to three supply network components, with
lations and transfer this energy to the vehicles in the house-          appropriate adaptation, can replace the conventional 12 V
hold by means of a rechargeable battery exchange. A                     automobile battery in the case of internal combustion engine
corresponding charging station can then of course also be               vehicles without problems and, if necessary, can be
used as emergency power supply in a simple manner. In this         65   exchanged by a lay person in next to no time.
case, bundling in storage systems, in a manner similar to that             Furthermore, it can be provided that the elements con-
in the case of returnable bottle systems, is also conceivable.          trolling and controlling the supply network component or
Case 2:20-cv-00338-JRG Document 1-1 Filed 10/26/20 Page 22 of 27 PageID #: 37


                                                   US 10,008,869 B2
                             13                                                                     14
elements of the supply network component, e.g. the con-                  In this case, in the embodiment illustrated, three networks
trolling device, are designed as rewritable or freely program-        are set up in parallel with one another. These include firstly
mable circuits which can be updated by means of a firmware            the so-called "Power Mesh" 22, which is provided for
update via the communication interface. In this case, the             transporting the network medium, the electrical energy.
firmware update can be written, for example, to the supply       5    Furthermore, a data mesh 20 necessarily exists in parallel
network component from a remote further supply network                with the power mesh 22. The data mesh 20 serves for the
component.                                                            communication of the supply network components 10
   It goes without saying that the features mentioned above           among one another. Furthermore, in the embodiment illus-
and those yet to be explained below can be used not only in           trated, an auxiliary voltage mesh 24 is present, which is
                                                                 10   likewise set up in parallel with the data mesh 20 and the
the combination respectively specified, but also in other
                                                                      power mesh 22. However, the auxiliary voltage mesh 24
combinations or by themselves, without departing from the
                                                                      need not necessarily be present. The auxiliary voltage mesh
scope of the present invention.
                                                                      24 is provided, however, in the present embodiment. It
                                                                      serves for supplying electrical components of the supply
       BRIEF DESCRIPTION OF THE SEVERAL
                                                                 15   network component with electrical energy. These may be, in
             VIEWS OF THE DRAWING
                                                                      particular, the coupling unit 18 and possibly components of
                                                                      the first contact unit 12 and of the second contact unit 14. In
   Embodiments of the invention are illustrated in the draw-          this way, it can then be ensured, for example, that the supply
ing and are explained in greater detail in the following              network component 10 is compatible with further supply
description. In the figures:                                     20   network components of the supply network and the network
   FIG. 1 shows a schematic embodiment of a supply                    medium or the electrical energy is then transmitted only if
network component,                                                    compatibility has been classified as present.
   FIG. 2 shows a further embodiment of a supply network                 A controlling device 26 is provided in the coupling unit
component designed as an energy store,                                18. The controlling device 26 serves for controlling the
   FIG. 3 shows a schematic cross-sectional view of the          25   functional group 16. In this case, the arrangement of the
supply network component in FIG. 2,                                   controlling device 26 in the coupling unit 18 should be
   FIG. 4 shows an isometric exploded view of the supply              understood to be merely by way of example: it can also be
network component in FIG. 2,                                          arranged physically within the functional group 16. In the
   FIG. 5 shows a view of the functional units of the supply          exemplary embodiments illustrated below, the functional
network component in FIG. 2,                                     30   group 16 is an energy store. In this respect, the controlling
   FIG. 6a shows a partly assembled view of the supply                device 26 can be designed to charge or discharge the
network component in FIG. 2,                                          functional group 16.
   FIG. 6b shows an isometric assembled view of the supply               Furthermore, the supply network component comprises
network component in FIG. 2,                                          an identification unit 30. The identification unit 30 carries in
   FIG. 7 shows a first embodiment of a contact unit, which      35   itself an unambiguous identification of the supply network
can form a first contact unit of the supply network compo-            component 10. This serves for unambiguously identifying
nent in FIG. 2.                                                       the respective supply network component 10 within the
   FIG. 8 shows a second embodiment of a contact unit,                supply network which enables unambiguous routing within
which can form a second contact unit in the supply network            the three networks 20, 22, 24. Furthermore, the supply
component in FIG. 2,                                             40   network component 10 can comprise an at least partly
   FIG. 9 shows a schematic view of the design of a                   writable memory 32. In the latter, the supply network
functional group,                                                     component 10 can be allocated to a specific user and rights
   FIG. 10 shows a schematic view of a supply network                 for access to the supply network component 10 for other
comprising a plurality of supply network components, and              users or other supply network components can be stipulated.
   FIG. 11 shows embodiments of an energy storage block.         45   In the memory 32 it is also possible to store other data about
                                                                      the state of the supply network component 10, for example
          DETAILED DESCRIPTION OF THE                                 a number of charging cycles which the controlling device 26
                   INVENTION                                          has performed.
                                                                         Each of the contact units 12, 14 has a communication
   FIG. 1 shows a supply network component 10 in a               50   interface 34, which provides an interface for the data mesh
schematic illustration. The supply network component 10               20 to a further contact unit. Furthermore, each of the contact
comprises a first contact unit 12 and a second contact unit           units 12, 14 has a transport interface 36, which provides an
14. By means of the first contact unit 12 and the second              interface for transmitting the network medium, electrical
contact unit 14, the supply network component 10 can be               energy in the embodiment explained, in the power mesh 22.
connected to other supply network components. The supply         55   Furthermore, in the embodiment illustrated, each contact
network components connected to one another in this way               unit 12, 14 also has an auxiliary voltage interface 38, which
then form a supply network. The supply network can com-               serves for transmitting the auxiliary voltage within the
prise gas, water, petroleum, etc. as network medium. The              auxiliary voltage mesh 24 to adjacent supply network com-
network medium is electrical energy in the following                  ponents.
examples.                                                        60      Furthermore, the supply network component 10 can com-
   The function of a respective supply network component is           prise a switch 39. Said switch 39 can be automatically
determined by its functional group 16. The functional group           switchable by the supply network component 10. It serves to
16 can be configured for example as energy store, energy              interrupt transmission of the network medium, electrical
converter, energy source or as energy consumer. The func-             energy in the present embodiment, from and to the func-
tional group 16 is connected in each case to the first contact   65   tional group 16. The functional group 16 can then no longer
unit 12 and a second contact unit 14 by means of a coupling           be charged and discharged, for instance. The switch 39 can
unit 18, which can also be referred to as a gateway.                  be switched for example at by the controlling device 26. This
Case 2:20-cv-00338-JRG Document 1-1 Filed 10/26/20 Page 23 of 27 PageID #: 38


                                                    US 10,008,869 B2
                              15                                                                     16
enables the functional group 16 to be disconnected from the             will be explained in greater detail below. In particular, the
power mesh 22, for example in the case where the functional             second contact unit 14 has at least three spring contacts. A
group 16 is no longer functional or has been classified as              spring contact 49 for the auxiliary voltage is formed cen-
dangerous on account of specific instances of parameters                trally, the spring contact forming the auxiliary voltage
being exceeded.                                                    5    interface 38. Furthermore, spring contacts 51, 53 are formed,
   Such parameters can be detected by means of a sensor 28,             wherein the spring contact 51 carries a positive voltage and
for example. It goes without saying that it is also possible for        ground is present at the spring contact 53. The spring
more than one sensor 28 to be provided. The sensor 28 can               contacts 51, 53 form the transport interface 26 of the second
detect arbitrary physical parameters of the supply network              contact unit 14. In this case, the spring contact 49 and also
component 10, for example temperatures, powers, currents,          10
                                                                        both the spring contact 51 and the spring contact 53 can in
voltages or resistances within the supply network compo-
                                                                        each case be designed as spring contact groups, wherein a
nent 10, in particular within the functional group 16.
                                                                        spring contact group has a plurality of individual spring
   The transport interface 36 and the auxiliary voltage inter-
face 38 can be embodied in a wired fashion, in principle. The           contacts. The power that can then be transmitted via a spring
communication interface 34 can be embodied in a wired or           15
                                                                        contact group can be increased in this way.
wireless fashion. In particular, capacitive, inductive or opti-            FIG. 3 shows a cross-sectional view along a sectional line
cal transmission can also take place via the communication              A-A of the supply network component 10. Identical ele-
interface 34. In particular, however, it is provided that the           ments are identified by identical reference signs and will not
communication interface 34 communicates with adjacent                   be explained again.
supply network components 10 by means of RFID tech-                20      Within the functional group 16, the supply network com-
niques. This enables, in particular, galvanic isolation of the          ponent 10 comprises a plurality of functional units 55. Each
data mesh 20 from the power mesh 22 and the auxiliary                   of the functional units 55 is designed as a rechargeable
voltage mesh 24.                                                        lithium-ion cell which is able to take up and store electrical
   Furthermore, the supply network component 10 can com-                energy and to output it again as required. The functional
prise at least one partial element 41 of an antitheft protection   25   units 55 are surrounded by a sheath element 57, which forms
system that can prevent the supply network component 10                 the lateral surface 44. As has already been explained above,
from being stolen during operation.                                     the sheath element 57 is exchangeable, in principle, such
   FIG. 2 shows a schematic view of a supply network                    that an external esthetic impression of the supply network
component 10 designed as an energy store. Identical ele-                component 10 can be varied arbitrarily. In principle, longi-
ments are identified by identical reference signs and will not     30   tudinal webs (not illustrated) can be provided between the
be described again. The supply network component 10 has                 first contact unit 12 and the second contact unit 14, said
a cylindrical outer form. The cylinder is delimited by a base           longitudinal webs extending parallel to the lateral surface 57
surface 40, a top surface 42 and a lateral surface 44. The base         and enabling current to be directly passed through from the
surface 40, the top surface 42 and the lateral surface 44 thus          first contact unit 12 to the second contact unit 14, and vice
form a housing of the cylinder or of the supply network            35   versa, without electrical energy or current having to pass
component 10.                                                           through the functional units 55.
   The lateral surface 44 can be provided in an exchangeable               Furthermore, the supply network component 10 com-
fashion, for example; in this way, the lateral surface 44 can           prises the communication interface 34 at the first contact
be configured in different colors, for example, depending on            unit 12 and the controlling device 26 at the second contact
which user uses the supply network component 10.                   40   unit 14. It goes without saying that the controlling device 26
   The first contact unit 12 and the second contact unit 14             and the communication interface 34 can also be arranged the
close as it were the functional group 16 enveloped by the               other way round. Furthermore, it can be provided that each
lateral surface 44, said functional group being designed as an          of the contact units 12, 14 has both a controlling unit 26 and
energy store, at the base surface 40 and the top surface 42 of          a communication interface 34. The communication interface
the cylinder. For this purpose, the first contact unit 12 has a    45   34 is designed by means of RFID technology, in particular
permanent magnet 46 and the second contact unit 14 has a                an active RFID transponder, to enable communication with
permanent magnet 47. By means of these permanent mag-                   other supply network components 10.
nets 46, 47, the contact units 12, 14 can be fitted to the                 FIG. 4 shows the supply network component 10 in an
functional group 16. However, it can also be provided that              isometric exploded view. Identical elements are once again
the contact units 14, 16 are in each case screwed to the           50   identified by identical reference signs and will not be
functional group 16 or are fixedly connected to the func-               explained again.
tional group in some other way. Alternatively or cumula-                   The supply network component 10 is delimited toward the
tively in relation thereto, the permanent magnets 46, 47                outside by the sheath element 57 and the contact units 12,
serve to interconnect the supply network components 10,                 14. However, the functional units 55 are not arranged
and to protect the plug connections or contact connections         55   loosely in the sheath element 57, but rather are surrounded
explained below. In this regard, the supply network compo-              by a plurality of holding elements 59 to 62 which hold the
nents 10 can be separated from one another without damage               functional elements fixedly within the sheath element 57.
by means of a bending movement. In particular, this fitting,            This enables a robust construction of the supply network
on the basis of a ring-shaped configuration of the permanent            component 10, which simplifies the transport and storage
magnets 46, 47, can be effected in an arbitrary orientation of     60   thereof.
the contact units 12, 14. Furthermore, the contact units 12,               FIG. 5 shows a partly assembled view illustrating the
14 can be released again from the functional group 16 in a              functional units 55 in greater detail.
simple manner by the holding force of the permanent                        Overall, the functional group 16 of the supply network
magnets 46, 47 being overcome, for example by a respective              component 10 has twelve functional units 55. The latter are
contact unit 12, 14 being bent away from the functional            65   connected to one another, in particular connected in series
group 16. In the embodiment illustrated, the contact units 12,          with one another, by connecting webs 64. In principle, of
14 are designed according to the plug/socket principle. This            course, other series connections and/or parallel connections
Case 2:20-cv-00338-JRG Document 1-1 Filed 10/26/20 Page 24 of 27 PageID #: 39


                                                     US 10,008,869 B2
                              17                                                                     18
are also conceivable in order to provide a desired voltage/             the data mesh 20, the power mesh 22 and the auxiliary
capacity ratio of the functional groups 55.                             voltage mesh 24. Furthermore, the functional group 16 has
   As is illustrated, the functional units 55 are then held in          twelve functional units 55, as described above.
the holding elements 59 to 62, thus resulting in a compact                 The abbreviations indicated in FIG. 9 have the following
cylindrical construction of the functional group 16 and thus       5    meanings: "setp" stands for a setpoint value, "act" stands for
of the supply network component 10.                                     an actual value, "GWn" denotes an index for the coupling
   FIG. 6a illustrates a further partial assembly of the supply         unit 18, U stands for a voltage, I stands for a current, R
network component 10. The combined holding elements 59                  stands for a resistance, W stands for watts, "rated" stands for
to 62 hold the functional units 55. Furthermore, insulation             rated values, "max" stands for maximum values, "min"
elements 66, 67, 68 are provided in order to avoid short           10   stands for minimum values, t stands for a temperature, T
circuits, said insulation elements insulating the functional            stands for a time, "peak" stands for a peak value, n, stands
units 55 from one another and the functional group from the             for a number of charging or discharging cycles. The units
contact units 12, 14.                                                   indicated correspond to the customary SI system.
   FIG. 6b illustrates the supply network component 10 in                  As already described in the introductory part of the
the assembled state with omission of the sheath element 57.        15   description, the functional group 16 can have a bidirectional
In principle, the supply network component 10 is already                direct current converter 79, which regulates a charging and
usable in this way. The sheath element 57 then merely                   discharging process of the functional unit 55. The corre-
shields the supply network component 10 toward the outside              sponding signal profiles are illustrated in FIG. 9. Parameters
and provides an esthetic impression that can be influenced              that predefine boundary conditions can be stored in a data set
arbitrarily. Furthermore, the sheath element 57 and its con-       20   77 in the supply network component 10 or in the functional
nections to adjoining elements can be configured in a                   group 16 and are thus available to the bidirectional direct
watertight fashion in order to protect the inner functional             current converter 79. Furthermore, a second direct current
group 16. Furthermore, the sheath element 57 can have a                 converter 82 is provided, which provides the auxiliary
display device 58 indicated by a dashed line. Said display              voltage at the auxiliary voltage interface 38 for the auxiliary
device can display for example parameters of the functional        25   voltage mesh.
group 16, for instance a state of charge, to a user. The display           Furthermore, sensors 75 are arranged in the functional
device can be a so-called "E-paper", in particular. The                 group 16, said sensors measuring actual values within the
E-paper can form the entire lateral surface. The E-paper can            functional group 16. These measurement values can be
be, for example, a display device composed of LCD com-                  forwarded within the data mesh 20 or evaluated within the
ponents, in particular ChLCD (Cholesteric Liquid Crystal           30   supply network component 10. By way of example, if one of
Display) components. It can also be provided that a display             these measurement values reaches a critical value, the switch
device can be connected to the supply network component                 39 can be actuated.
10 for displaying information via a plug connection or one                 FIG. 10 illustrates by way of example a supply network
or more of the spring contacts, e.g. via the communication              90 comprising a plurality of supply network components 10,
interface.                                                         35   92, 94, 95, 96, 97 and 98. In this case, the supply network
   FIG. 7 shows a detailed view of the first contact unit 12.           90 is explained on the basis of the example of a wind power
Identical elements are once again identified by identical               installation. Accordingly, the supply network 90 comprises
reference signs and will not be explained again. The first              a supply network component 94 designed as an energy
contact unit 12 is designed as a "socket". Accordingly, it has          source. The supply network component 94 correspondingly
a mating contact 70, which forms the auxiliary voltage             40   comprises four contact units and the wind turbine as a
interface 38 in the first contact unit 12. Said contact can             functional group, wherein the functional group furthermore
serve for contacting a contact unit designed as a "plug", such          has cables and distributors for linking the wind turbine
as the second contact unit 14, for example.                             within the power mesh 22 to its four contact points. In each
   Furthermore, the first contact unit 12 has two rings 72 and          case two above-described supply network components 10,
73, which serve as a transport interface 36 of the first contact   45   92, 95, 96, 97, 98 designed as energy stores are connected
unit 12. In this case, one ring is occupied by ground. The              to three of the four contact points of the supply network
rings can thus make contact with the corresponding spring               component 94. The power mesh 22 can thus be operated in
contacts 51, 53 of a contact unit designed as "plug". By                direct-current operation. Each of the supply network com-
virtue of the design as rings, furthermore, it is not necessary         ponents 10, 92, 94, 95, 96, 97, 98 designed as energy stores
to comply with a specific orientation for producing a con-         50   comprises within its functional group a dedicated direct
nection between two contact units 12, 14.                               current converter which can regulate the charging and dis-
   FIG. 8 illustrates a detail view of the second contact unit          charging individually for the respective functional group of
14 designed as a "plug". Accordingly, a contact unit                    each supply network component 10, 92, 95, 96, 97, 98.
designed in the manner of the second contact unit 14 can                Consequently, balancing of the individual supply network
easily be connected to a contact unit designed in the manner       55   components 10, 92, 95, 96, 97, 98 is no longer necessary. In
of the first contact unit 12. Corresponding elements are                this way, a large energy store for temporarily storing the
identified by the known reference signs and will not be                 energy provided by the energy source 94 can be made
explained again.                                                        available in a particularly simple manner. Furthermore, an
   Furthermore, both in the case of the first contact unit 12           open continuation 100 of the supply network 90 is illustrated
and in the case of the second contact unit 14 it can be            60   schematically; further supply network components, for
provided that they are provided with cables in order, besides           example consumers, can then be connected here.
the standard interfaces 34, 36, 38 illustrated in FIGS. 7 and              FIG. 11 schematically illustrates embodiments of an
8, to provide a connection to other functional groups, for              energy storage block 104.
example energy sources or energy stores according to other                 The supply network component 10 defined as an energy
standards, for instance automobile batteries.                      65   store, as explained in FIGS. 2 to 8, can be interconnected
   FIG. 9 illustrates one example of a functional group 16              together with further supply network components of iden-
with a coupling unit 18. The coupling unit 18 has contact for           tical design to form an energy storage block 104. For this
Case 2:20-cv-00338-JRG Document 1-1 Filed 10/26/20 Page 25 of 27 PageID #: 40


                                                   US 10,008,869 B2
                             19                                                                     20
purpose, pack connectors 105 can be provided, which are               temperature of the supply network component or an accel-
designed in the manner of crates in the present case. A               eration of the supply network component.
plurality of supply network components 10 can be arranged             Clause 13. The supply network component according to any
therein, which are then automatically connected to one                of clauses 1 to 12, wherein the at least one contact unit is
another in series and/or in parallel. The pack connectors 105    5    connected to the functional group by means of at least one
can in tum be interconnected in series and/or in parallel.            permanent magnet.
Scalable energy stores can be provided in this way. In this           Clause 14. The supply network component according to any
regard, it is also possible to provide energy stores having           of clauses 1 to 13, wherein the communication interface
large capacities of more than one megawatt-hour which are             and/or the transport interface are/is designed in a rotationally
suitable as peak current stores for example in wind power        10   symmetrical fashion.
installations, as explained above in FIG. 10. In this case, on        Clause 15. The supply network component according to any
account of the uniformly configured contact units 12, 14, the         of clauses 2 to 14, wherein the transport interface of one of
energy stores can be connected to one another and to the              the at least one contact unit is provided using spring contact
pack connectors 105 in a simple manner.                               pins.
   Furthermore, the current disclosure comprises embodi-         15   Clause 16. The supply network component according to any
ments according to the following clauses:                             of clauses 2 to 15, wherein the transport interface of one of
Clause 1. A supply network component for a supply network             the at least one contact unit is provided by means of two
for a network medium, comprising at least one contact unit            ring-shaped, coaxial contacts.
for contacting a further supply network component of the              Clause 17. The supply network component according to any
supply network, a functional group having at least one           20   of clauses 2 to 16, wherein the transport interface of the at
functional unit, and at least one coupling unit for coupling          least one contact unit has insulating webs between indi-
the at least one contact unit to the functional group, wherein        vidual contacts.
the at least one contact unit has a communication interface           Clause 18. The supply network component as claimed in
for communicating with a further supply network compo-                claims 2 and 16, wherein the auxiliary voltage interface is
nent of the supply network and a transport interface for         25   designed in a coaxial fashion with respect to the transport
transporting the network medium to a further supply net-              interface.
work component.                                                       Clause 19. The supply network component according to any
Clause 2. The supply network component according to                   of clauses 1 to 16, wherein the communication interface is
clause 1, wherein the network medium is electrical energy.            a wireless communication interface.
Clause 3. The supply network component according to              30   Clause 20. The supply network component as claimed in
clause 1 or 2, wherein the at least one functional unit is an         claim 19, wherein the communication interface is an RFID
energy store.                                                         communication interface.
Clause 4. The supply network component according to any               Clause 21. The supply network component according to any
of clauses 1 to 3, wherein the coupling unit has a controlling        of clauses 1 to 20, wherein the supply network component
device for controlling the functional group.                     35   comprises an at least partly rewritable memory.
Clause 5. The supply network component according to any               Clause 22. The supply network component according to any
of clauses 1 to 4, wherein the at least one contact unit              of clauses 1 to 21, wherein the supply network component
furthermore has an auxiliary voltage interface for transmit-          comprises at least one partial element of an antitheft pro-
ting an auxiliary voltage for supplying the contact unit              tection system.
and/or the coupling unit with electrical energy.                 40   Clause 23. The supply network component according to any
Clause 6. The supply network component according to any               of clauses 1 to 22, wherein the supply network component
of clauses 2 to 5, wherein the transport interface transmits          comprises at least one first and one second contact unit,
the electrical energy in the form of a direct current.                wherein the first contact unit is designed in the form of a
Clause 7. The supply network component according to any               plug and the second contact unit is designed in the form of
of clauses 2 to 6, wherein the functional group has twelve       45   a socket.
functional units each designed as a lithium cell.                     Clause 24. The supply network component according to any
Clause 8. The supply network component according to any               of clauses 1 to 23, wherein the supply network component
of clauses 2 to 7, wherein the functional group has at least          comprises an identification unit, which unambiguously iden-
one direct current converter.                                         tifies the supply network component.
Clause 9. The supply network component as claimed in             50   Clause 25. The supply network component according to any
claim 8, wherein the functional group has a plurality of              of clauses 1 to 24, wherein an assignment of the supply
functional units each designed as an energy store, wherein a          network component to a user group is stored in a memory of
respective direct current converter is assigned to each energy        the supply network component.
store.                                                                Clause 26. The supply network component according to any
Clause 10. The supply network component according to any         55   of clauses 4 to 25, wherein the controlling device is designed
of clauses 1 to 9, wherein the supply network component               in such a way that it separates the functional group from the
comprises at least one switch for separating the functional           network medium in the event of a failure of the communi-
group from the network medium.                                        cation interface.
Clause 11. The supply network component according to any              Clause 27. The supply network component according to any
of clauses 1 to 10, wherein the supply network component         60   of clauses 1 to 26, wherein the supply network component
comprises at least one sensor for detecting a physical                comprises a housing having substantially a form of a cyl-
parameter of the functional group, in particular wherein the          inder, wherein the supply network component comprises a
parameter is a voltage, a current or a temperature of the at          first and a second contact unit, wherein which form a base
least one functional unit.                                            surface and a top surface of the cylinder, respectively.
Clause 12. The supply network component according to any         65   Clause 28. An energy storage block for a supply network for
of clauses 1 to 11, wherein the supply network component              a network medium, wherein the energy storage block com-
comprises at least one sensor for detecting an ambient                prises a plurality of supply network components for a supply
Case 2:20-cv-00338-JRG Document 1-1 Filed 10/26/20 Page 26 of 27 PageID #: 41


                                                   US 10,008,869 B2
                             21                                                                     22
network for a network medium, each supply network com-                one sensor for detecting an ambient temperature of the
ponent comprising at least one contact unit for contacting a          energy storing component or an acceleration of the energy
further supply network component of the supply network, a             storing component.
functional group having at least one functional unit, and at              12. The energy storing component as claimed in claim 1,
least one coupling unit for coupling the at least one contact    5    wherein the at least one contact unit is connected to the
unit to the functional group, wherein the at least one contact        energy store by means of at least one permanent magnet.
unit has a communication interface for communicating with                 13. The energy storing component as claimed in claim 1,
a further supply network component of the supply network              wherein at least one of the communication interface or the
and a transport interface for transporting the network                transport interface is designed in a rotationally symmetrical
medium to a further supply network component, wherein the        10   fashion.
plurality of supply network components are connected in                   14. The energy storing component as claimed in claim 1,
parallel and/or in series with one another.                           wherein the transport interface of one of the at least one
   What is claimed is:                                                contact unit is provided using spring contact pins.
   1. An energy storing component for a supply network for                15. The energy storing component as claimed in claim 1,
electrical energy as a network medium, comprising:               15   wherein the transport interface of one of the at least one
   at least one contact unit for contacting a further energy          contact unit is provided by means of two ring-shaped,
      storing component of the supply network;                        coaxial contacts.
   an energy store comprising at least one battery cell, and              16. The energy storing component as claimed in claim 1,
   at least one gateway for coupling the at least one contact         wherein the transport interface of the at least one contact unit
      unit with the energy store,                                20   has insulating webs between individual contacts.
   wherein the at least one contact unit has a communication              17. The energy storing component as claimed in claim 1,
      interface for communicating with a further energy               wherein the communication interface is a wireless commu-
      storing component of the supply network and a trans-            nication interface.
      port interface for transporting the electrical energy to            18. The energy storing component as claimed in claim 17,
      the further energy storing component;                      25   wherein the communication interface is an RFID commu-
   wherein the energy storing component comprises at least            nication interface.
      one switch for separating the energy store from the                 19. The energy storing component as claimed in claim 1,
      network medium, the energy storing component being              wherein the energy storing component comprises an at least
      configured to cooperate with the communication inter-           partly rewritable memory.
      face such that the energy storing component is sepa-       30       20. The energy storing component as claimed in claim 1,
      rated from the network medium in response to an                 wherein the energy storing component comprises at least
      autonomous identification of incompatibility of the             one partial element of an antitheft protection system.
      energy storing component with the present supply                    21. The energy storing component as claimed in claim 1,
      network.                                                        wherein the energy storing component comprises at least
   2. The energy storing component as claimed in claim 1,        35   one first and one second contact unit, wherein the first
wherein the gateway has a controlling device for controlling          contact unit is designed in the form of a plug and the second
the energy store.                                                     contact unit is designed in the form of a socket.
   3. The energy storing component as claimed in claim 1,                 22. The energy storing component as claimed in claim 1,
wherein the at least one contact unit furthermore has an              wherein the energy storing component comprises an iden-
auxiliary voltage interface for transmitting an auxiliary        40   tification unit, which unambiguously identifies the supply
voltage for supplying at least one of the contact unit or the         network component.
gateway with electrical energy.                                           23. The energy storing component as claimed in claim 1,
   4. The energy storing component as claimed in claim 3,             wherein an assignment of the energy storing component to
wherein the auxiliary voltage interface is designed in a              a user group is stored in a memory of the energy storing
coaxial fashion with respect to the transport interface.         45   component.
   5. The energy storing component as claimed in claim 1,                 24. The energy storing component as claimed in claim 2,
wherein the transport interface transmits the electrical              wherein the controlling device is designed in such a way that
energy in the form of a direct current.                               it separates the energy store from the network medium in the
   6. The energy storing component as claimed in claim 1,             event of a failure of the communication interface.
wherein the energy store has twelve functional units each        50       25. The energy storing component as claimed in claim 1,
designed as a lithium cell.                                           wherein the energy storing component comprises a housing
   7. The energy storing component as claimed in claim 1,             having substantially a form of a cylinder, wherein the energy
wherein the energy store has at least one direct current              storing component comprises a first and a second contact
converter.                                                            unit, wherein which form a base surface and a top surface of
   8. The energy storing component as claimed in claim 7,        55   the cylinder, respectively.
wherein the energy store has a plurality of energy stores,                26. The energy storing component as claimed in claim 1,
wherein a respective direct current converter is assigned to          wherein the energy storing component is configured to
each energy store.                                                    cooperate with the communication interface such that the
   9. The energy storing component as claimed in claim 1,             energy storing component is switched on in response to an
wherein the energy storing component comprises at least          60   autonomous identification of compatibility of the energy
one sensor for detecting a physical parameter of the func-            storing component with the present supply network.
tional group.                                                             27. An energy storage block for a supply network for
   10. The energy storing component as claimed in claim 9,            electrical energy as a network medium, wherein the energy
wherein the parameter is a voltage, a current or a tempera-           storage block comprises:
ture of the at least one energy store.                           65      a plurality of energy storing components for a supply
   11. The energy storing component as claimed in claim 1,                  network for electrical energy as a network medium,
wherein the energy storing component comprises at least                     each supply network component comprising:
Case 2:20-cv-00338-JRG Document 1-1 Filed 10/26/20 Page 27 of 27 PageID #: 42


                                                    US 10,008,869 B2
                             23                                        24
      at least one contact unit for contacting a further energy
         storing component of the supply network,
      an energy store comprising at least one battery cell, and
      at least one gateway for coupling the at least one
         contact unit with the energy store,                      5
      wherein the at least one contact unit has a communi-
         cation interface for communicating with a further
         energy storing component of the supply network and
         a transport interface for transporting the electrical
         energy to the further energy storing component,          10
         wherein the plurality of supply network components
         are connected in parallel or in series with one
         another;
   wherein each of the energy storing components comprises
      at least one switch for separating its respective energy    15
      store from the network medium, each of the energy
      storing components being configured to cooperate with
      the communication interface such that the respective
      energy storing component is separated from the net-
      work medium in response to an autonomous identifi-          20
      cation of incompatibility of the respective energy stor-
      ing component with the present supply network.
   28. The energy storing block as claimed in claim 27,
wherein each of the energy storing components are config-
ured to cooperate with the communication interface such           25
that the respective energy storing component is switched on
in response to an autonomous identification of compatibility
of the respective energy storing component with the present
supply network.
                                                                  30
                       * * * * *
